DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.

Information Disclosure Statement
The Information Disclosure Statements that were filed on 18 February 2021, 30 July 2021, 01 June 2022, and 29 November 2022 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.
  
Claim Objections
Claim 9 is objected to because of the following informalities:  The Examiner suggests that “The method of claim 9, generating longitudinal limits” is amended to instead recite: “The method of claim 9, further comprising: generating longitudinal limits”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4, 5, 11, 16, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claim 4 recites “detailed lane information for a third geographic area that is smaller than the second geographic area”. The Examiner has not found support in the specification which clearly describes said limitation. Paragraph 0023 recites “The lane planner may use a second geographic map that includes more detail than found in the map used by the route planner. The second geographic map may cover a smaller geographic area than the map used by the route planner.” Paragraph 0025 recites “The behavior planner may have a smaller planning horizon than the route planner or the lane planner” and “The behavior planner may use a map showing a high level of detail over a small area.” While it is possible to interpret the specification such that the “smaller planning horizon” used by the behavior planner corresponds to the claimed “third geographic area that is smaller than the second geographic area”, the difference in language between the claims and the specification does not clearly convey that these two elements correspond to each other. In the same vein, it is not clear whether the “high level of detail over a small area” as recited in paragraph 0025 of the specification corresponds to the claimed “detailed lane information”. While the specification teaches “The higher amount of detail can include objects (e.g., other vehicles, pedestrians) detected by sensors associated with the autonomous vehicle”, the specification does not explicitly recite that the higher amount of detail includes “detailed lane information”. The Examiner suggests that the claim language is modified to more clearly link the claimed limitations to the embodiments disclosed in the specification.

Claims 5 and 16 each recite “wherein the first series of time rewards are calculated without scene information from a local world model representative of objects detected by sensors on the autonomous machine”. The Examiner has not found support in the specification which clearly describes said limitation. Paragraph 0091 recites “The method 600, at block 604, includes evaluating the plurality of possible trajectories using the scene prediction and a first series of time rewards corresponding to a plurality of potential future locations of the autonomous machine to generate an optimization measure for the plurality of possible trajectories.” The Examiner interprets this section such that the first series of time rewards are linked with the scene information, rather than indicating that “the first series of time rewards are calculated without scene information” as claimed. The Examiner has not found another embodiment disclosed in the specification which is considered to meet the written description requirement for claims 5 and 16. Further, while the specification does teach a “world model”, the specification does not explicitly recite a “local world model” as claimed. Therefore, the specification lacks support for the claim language of a “local world model”.

Claim 11 recites “selecting an additional autonomous machine action for detailed planning; generating an additional plurality of trajectories for the additional autonomous machine action.” The Examiner has not found support in the specification which clearly describes said limitation. Paragraph 0027 recites “In a first iteration, the initial plurality of hypothetical trajectories may be evaluated with the trajectory having the highest optimization score acting as a seed to generate additional hypothetical trajectories for evaluation.” While it is possible to interpret the specification such that the generated “additional hypothetical trajectories” to the claimed “additional plurality of trajectories for the additional autonomous machine action”, the specification does not clearly convey that additional hypothetical trajectories are linked to an additional autonomous machine action. The specification does not recite either the phrase “additional autonomous machine action” nor “detailed planning”. The Examiner suggests that the claim language is modified to more clearly link the claimed limitations to the embodiments disclosed in the specification.

Claim 20 recites “wherein the additional trajectories include a new plurality of longitudinal conditions and lateral condition combinations not found in the plurality of possible trajectories.” The Examiner has not found support in the specification which clearly describes said limitation. Paragraph 0091 recites “The method 600, at block 606, includes selecting, using the optimization measure, a trajectory for a starting parameter set used to generate additional trajectories for evaluation. The method 600, at block 608, includes selecting an individual trajectory from the additional trajectories using the optimization measure.” While the specification does teach additional trajectories, the Examiner does not see that the additional trajectories are clearly linked to “a new plurality of longitudinal conditions and lateral condition combinations not found in the plurality of possible trajectories.” The Examiner suggests that the claim language is modified to more clearly link the claimed limitations to the embodiments disclosed in the specification.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claims 5 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 16 each recite “wherein the first series of time rewards are calculated without scene information from a local world model representative of objects detected by sensors on the autonomous machine”. Due to the sentence structure of the claim, it is unclear whether the local world model corresponds to the first series of time rewards or to the scene information. In other words, the claim could be interpreted in two possible ways: e.g. wherein the first series of time rewards are calculated without scene information, but are instead calculated from a local world model representative of objects detected by sensors on the autonomous machine, or alternatively: wherein the first series of time rewards are calculated without scene information, wherein the scene information is from a local world model representative of objects detected by sensors on the autonomous machine. For the purposes of compact prosecution, the claim is being interpreted such that the scene information may be any information regarding the surroundings of the trajectory of the autonomous vehicle.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
Yes.  Claims 1-8 are directed towards a process (a method).  Claims 9-16 are directed towards a process (a method). Claims 17-20 are directed towards a machine (a processor).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards steps of “generating a lane graph…”, “generating a plurality of possible trajectories…”, “generating an optimization measure…”, and “selecting a trajectory…”.  These are abstract ideas, specifically, a mental process, that can be performed in the human mind or with pen and paper. The claimed step of generating a lane graph could be accomplished by a human mapping out lanes of a roadway mentally or with pen and paper. The claimed step of generating a plurality of possible trajectories could be accomplished by a human planning possible trajectories mentally or with pen and paper. The claimed step of generating an optimization measure could be accomplished by a human mentally deciding the factors which would be considered in determining an optimal route. The claimed step of selecting a trajectory could be accomplished by a human mentally selecting one of the plurality of possible trajectories.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   As per claim 1, the claims are broad enough to be performed mentally or by pen and paper as set forth above. The “implementing the trajectory…” step is broad enough to be considered extra-solution activity, as the step does not include any particular method which would indicate integration into a practical application beyond generally linking the use of the abstract idea to a particular technological environment.
As per claim 9, the claim recites the step of “generating a scene prediction…”. While this claim limitation does include the use of sensors, a well-trained human would be capable of observing a scene without the use of sensors and predicting future object locations (for example, predicting that a pedestrian will cross a roadway or a nearby vehicle will enter an intersection). The added limitation of “the plurality of possible trajectories having a plurality of longitudinal conditions and lateral conditions…” to the “generating a plurality of possible trajectories…” step does not amount to integration into a practical application, because a well-trained human could mentally determine the longitudinal (e.g. accelerating or braking) and lateral (e.g. steering) conditions associated for a trajectory. The “trajectory for a starting parameter set used to generate additional trajectories” could be accomplished by a human mentally adjusting a possible trajectory to generate additional possible trajectories.
As per claim 17, the structures recited in the claims include a processor. The processor is being used to merely carry out the abstract idea, and therefore does not amount to integration into a practical application. These functions that the structures are performing are well-understood, routine and conventional activity and, therefore, the recitation of these structures does not amount to significantly more than the abstract idea. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The processor and other technological components are recited at such a high level of generality to amount to a generic computer structure for performing generic computer functions which is not enough to integrate the abstract idea into a practical application or be significantly more than the abstract idea itself.
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The technological components recite the well-understood, routine, and conventional computing functions of sensing, planning, and calculating.  See MPEP 2106.05(d)(II).
It is noted that the claimed limitations set forth implementing the trajectory using the autonomous machine, this step is recited at such a high level of generality that it is not considered an inventive concept beyond generally applying the abstract idea to a particular technological environment.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on particular types of data that is acquired, how the evaluations are performed, and how a trajectory is selected, and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea. The Examiner notes that a well-trained human would have the ability to acquire the type of data and perform the evaluations recited in the dependent claims without the use of computers, sensors, or any other technological components.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2019/0346851), hereinafter referred to as Liu.

Regarding claim 1, Liu teaches:
A method of selecting a trajectory for an autonomous machine ("The method includes determining, by the computing system, an optimized trajectory based at least in part on the initial trajectory." – see at least Liu: paragraph 0006 lines 17-19),
the method comprising: generating a lane graph comprising a first series of time rewards for potential future locations of the autonomous machine ("The score generated for each candidate maneuver can include one or more scoring factors, including but not limited to costs, discounts and/or rewards associated with aspects of a candidate maneuver for use in evaluation of a cost function or other scoring equation." – see at least Liu: paragraph 0085 lines 10-15) (The examiner notes that the candidate maneuvers as taught by Liu include a series of lanes and transitions between lanes which correspond to the claimed lane graph ("For example, when a maneuver involves an autonomous vehicle staying in its current lane, that maneuver can be associated with a single nominal path. However, if a maneuver involves a lane change, then the maneuver can include at least one nominal path associated with its initial lane of travel and one nominal path associated with the target lane of travel, and optionally a nominal path associated with the transition between the initial lane and the target lane." – see at least Liu: paragraph 0084 lines 6-14);
generating a plurality of possible trajectories that enable the autonomous machine to complete an autonomous machine action ("The method includes determining, by a computing system comprising one or more computing devices, a plurality of speed profiles for a corresponding plurality of candidate maneuvers for implementation by an autonomous vehicle." – see at least Liu: paragraph 0006 lines 2-6) (The examiner notes that the plurality of candidate maneuvers as taught by Liu corresponds to the claimed plurality of possible trajectories);
generating an optimization measure for the possible trajectories using the first series of time rewards as input ("In some implementations, the motion planning system can employ or otherwise include one or more cost functions that, when evaluated, provide a total cost for a particular motion plan." – see at least Liu: paragraph 0030 lines 1-4) (The examiner notes that the cost function as taught by Liu corresponds to the claimed optimization measure);
selecting a trajectory for implementation using the optimization measure ("The optimized trajectory is determined by an iterative solver configured to identify a motion plan that optimizes a total cost associated with the motion plan." – see at least Liu: paragraph 0006 lines 19-22);
and implementing the trajectory using the autonomous machine ("The method includes controlling, by the computing system, motion of the autonomous vehicle based at least in part on the optimized trajectory." – see at least Liu: paragraph 0006 lines 22-25).

Regarding claim 2, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
further comprising selecting a route between a starting point and a route destination ("The route selector is configured to determine a selected maneuver from the plurality of candidate maneuvers, the selected maneuver being associated with one or more nominal paths for travel." – see at least Liu: paragraph 0005 lines 11-14)
using a geographic data set for a first geographic area as input ("The map data can provide information regarding: the identity and location of different roadways, road segments, buildings, or other items; the location and directions of traffic lanes (e.g., the location and direction of a parking lane, a turning lane, a bicycle lane, or other lanes within a particular roadway); traffic control data (e.g., the location, timing, and/or instructions of signage (e.g., stop sign or yield sign), traffic lights (e.g., stop light), or other traffic signals or control devices/markings (e.g., cross walks)); and/or any other map data that provides information that assists the computing system in comprehending and perceiving its surrounding environment and its relationship thereto." – see at least Liu: paragraph 0023 lines 4-16) (The examiner notes that the map data as taught by Liu corresponds to the claimed geographic data set for a first geographic area).

Regarding claim 3, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
wherein the first series of time rewards comprise a series of sequential time rewards calculated using lane information for a second geographic area that is smaller than the first geographic area ("A selected maneuver can be determined from the set of candidate maneuvers through a portion of the multiplexed space that does not include the constraint areas." – see at least Liu: paragraph 0041 lines 16-18) (The examiner notes that the multiplexed space that does not include the constraint areas as taught by Liu corresponds to the claimed second geographic area smaller than the first geographic area. The constraint area as taught by Liu indicates where the autonomous vehicle cannot be, and thus by not including the constraint area, the result is a geographic area representing where the vehicle can be, which is smaller than the geographic area corresponding to the entirety of available map data)

Regarding claim 4, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
wherein the plurality of possible trajectories are generated using detailed lane information for a third geographic area that is smaller than the second geographic area ("The perception system can identify one or more objects that are proximate to the autonomous vehicle based on sensor data received from the one or more sensors and/or the map data." – see at least Liu: paragraph 0024 lines 1-4) (The examiner notes that the area proximate to the vehicle from which sensor data is received corresponds to the claimed third geographic area. As set forth above, Liu teaches a "multiplexed space that does not include the constraint areas", which corresponds to a geographic region where the autonomous vehicle can be at certain times. The area proximate to the vehicle from which sensor data is received corresponds to the area immediately surrounding the autonomous vehicle, which is implicitly a smaller area than the multiplexed space which includes areas where the autonomous vehicle is not currently located, but could be located at another point along the route)

Regarding claim 5, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
wherein the first series of time rewards are calculated without scene information from a local world model representative of objects detected by sensors on the autonomous machine ("In some implementations, the perception system 103 can determine state data for each object over a number of iterations. In particular, the perception system 103 can update the state data for each object at each iteration. Thus, the perception system 103 can detect and track objects (e.g., vehicles) that are proximate to the autonomous vehicle 10 over time." – see at least Liu: paragraph 0065) (The examiner notes that updating the state data for each object at each iteration as the objects are detected and tracked by the perception system implies that the trajectory planning was initially calculated without this state data, wherein the state data corresponds to the claimed scene information).

Regarding claim 6, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
wherein the method further comprises generating a scene prediction that includes a predicted future object location for an object detected by sensors on the autonomous machine ("The motion planning system 105 can determine a motion plan for the autonomous vehicle 10 based at least in part on the predicted one or more future locations for the object and/or the state data for the object provided by the perception system 103." – see at least Liu: paragraph 0067 lines 1-5).

Regarding claim 7, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
wherein the autonomous machine action is selected using the first series of time rewards as input ("The score can be determined based on one or more costs, discounts, or rewards associated with aspects of a candidate maneuver. Determining a selected maneuver at 608 can further include determining the selected maneuver from the plurality of candidate maneuvers based at least in part on the score for each candidate maneuver in the plurality of candidate maneuvers." – see at least Liu: paragraph 0122 lines 11-17).

Regarding claim 8, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
wherein the lane graph comprises a second series of time rewards for potential future locations of the autonomous machine on a second lane of a route ("The score can be determined based on one or more costs, discounts, or rewards associated with aspects of a candidate maneuver. Determining a selected maneuver at 608 can further include determining the selected maneuver from the plurality of candidate maneuvers based at least in part on the score for each candidate maneuver in the plurality of candidate maneuvers." – see at least Liu: paragraph 0122 lines 11-17) (The examiner notes that the plurality of candidate maneuvers which are each scored based on rewards associated with aspects of the candidate maneuver as taught by Liu implies that there is at least a second score for at least a second candidate maneuver, corresponding to the claim second series of time rewards).

Regarding claim 9, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
A method of selecting a trajectory for an autonomous machine ("The method includes determining, by the computing system, an optimized trajectory based at least in part on the initial trajectory." – see at least Liu: paragraph 0006 lines 17-19),
the method comprising: generating a scene prediction that includes a predicted future object location for an object detected by one or more sensors corresponding to the autonomous machine ("The motion planning system 105 can determine a motion plan for the autonomous vehicle 10 based at least in part on the predicted one or more future locations for the object and/or the state data for the object provided by the perception system 103." – see at least Liu: paragraph 0067 lines 1-5);
generating a plurality of possible trajectories for an autonomous machine action, the plurality of possible trajectories having a plurality of longitudinal conditions and lateral conditions within a nominal lateral rail corresponding to the autonomous machine action ("In some implementations, the optimization planner can include an iterative linear quadratic regulator configured to optimize the initial trajectory relative to multiple space dimensions (e.g., a lateral dimension associated with steering of the AV as well as a longitudinal dimension associated with braking/acceleration of the AV) for a given period of time." – see at least Liu: paragraph 0046 lines 6-12) (The examiner notes that paragraph 0049 of the instant application recites "As with the previously discussed components, the action generator 142 may select or score multiple actions. In some embodiments, the actions may be expressed as a nominal rail and/or each action may be associated with multiple nominal rails." In light of the specification, the Examiner is interpreting the claimed nominal lateral rail such that it refers to an expression or representation of a vehicle action, as opposed to a physical rail such as on that a train would travel along. Therefore, the trajectories as taught by Liu correspond to the claimed nominal lateral rail);
evaluating the plurality of possible trajectories using the scene prediction and a first series of time rewards corresponding to a plurality of potential future locations of the autonomous machine to generate an optimization measure for the plurality of possible trajectories ("Stated differently, given information about the current locations of proximate objects and/or predicted future locations of proximate objects, the motion planning system 105 can determine a motion plan for the autonomous vehicle 10 that best navigates the autonomous vehicle 10 relative to the objects at their current and/or future locations." – see at least Liu: paragraph 0067 lines 5-11);
selecting, using the optimization measure, a trajectory for a starting parameter set used to generate additional trajectories for evaluation ("The method includes determining, by the computing system, an optimized trajectory based at least in part on the initial trajectory. " – see at least Liu: paragraph 0006 lines 17-19) (The examiner notes that the initial trajectory which the optimized trajectory is based on as taught by Liu corresponds to the claimed trajectory for a starting parameter set used to generate additional trajectories for evaluation);
selecting an individual trajectory from the additional trajectories using the optimization measure ("The optimized trajectory is determined by an iterative solver configured to identify a motion plan that optimizes a total cost associated with the motion plan." – see at least Liu: paragraph 0006 lines 19-22);
and implementing the individual trajectory for the autonomous machine ("The method includes controlling, by the computing system, motion of the autonomous vehicle based at least in part on the optimized trajectory." – see at least Liu: paragraph 0006 lines 22-25).

Regarding claim 10, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
generating longitudinal limits for the autonomous machine action using the scene prediction ("When an object of interest is determined by blocking classifier 404 to be a blocking object, a constraint can be generated (e.g., by constraint generator 410) for that object that requires the AV to be ahead or behind the predicted object at one or more given times. In other words, a constraint associated with a blocking object prevents an AV from being at the same longitudinal distance as the object within a given lane regardless of how far the AV shifts in the lateral direction within the lane." – see at least Liu: paragraph 0102 lines 1-9).

Regarding claim 11, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
selecting an additional autonomous machine action for detailed planning ("In some implementations, the motion planning system (e.g., the trajectory generator) can include an optimization planner that, for each instance of generating a new motion plan, searches (e.g., iteratively searches) over a motion planning space (e.g., a vehicle state space) to identify a motion plan that optimizes (e.g., locally optimizes) a total cost associated with the motion plan, as provided by one or more cost functions." – see at least Liu: paragraph 0028 lines 1-8) (The examiner notes that the language of "each instance of generating a new motion plan" as used by Liu implies that the embodiment may include at least one additional motion plan other than the current motion plan, which corresponds to the claimed additional autonomous machine action);
generating an additional plurality of trajectories for the additional autonomous machine action ("The method includes determining, by a computing system comprising one or more computing devices, a plurality of speed profiles for a corresponding plurality of candidate maneuvers for implementation by an autonomous vehicle." – see at least Liu: paragraph 0006 lines 2-6);
and evaluating the additional trajectories in the additional plurality of trajectories using the scene prediction and the first series of time rewards to generate the optimization measure for the additional trajectories ("Stated differently, given information about the current locations of proximate objects and/or predicted future locations of proximate objects, the motion planning system 105 can determine a motion plan for the autonomous vehicle 10 that best navigates the autonomous vehicle 10 relative to the objects at their current and/or future locations." – see at least Liu: paragraph 0067 lines 5-11).

Regarding claim 12, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
wherein the selecting of the autonomous machine action is performed using a lane graph as selection input data ("The score generated for each candidate maneuver can include one or more scoring factors, including but not limited to costs, discounts and/or rewards associated with aspects of a candidate maneuver for use in evaluation of a cost function or other scoring equation." – see at least Liu: paragraph 0085 lines 10-15) (The examiner notes that the candidate maneuvers as taught by Liu include a series of lanes and transitions between lanes which correspond to the claimed lane graph ("For example, when a maneuver involves an autonomous vehicle staying in its current lane, that maneuver can be associated with a single nominal path. However, if a maneuver involves a lane change, then the maneuver can include at least one nominal path associated with its initial lane of travel and one nominal path associated with the target lane of travel, and optionally a nominal path associated with the transition between the initial lane and the target lane." – see at least Liu: paragraph 0084 lines 6-14).

Regarding claim 13, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
further comprising selecting a route between a starting point and a route destination ("The route selector is configured to determine a selected maneuver from the plurality of candidate maneuvers, the selected maneuver being associated with one or more nominal paths for travel." – see at least Liu: paragraph 0005 lines 11-14)
using a geographic data set for a first geographic area as input ("The map data can provide information regarding: the identity and location of different roadways, road segments, buildings, or other items; the location and directions of traffic lanes (e.g., the location and direction of a parking lane, a turning lane, a bicycle lane, or other lanes within a particular roadway); traffic control data (e.g., the location, timing, and/or instructions of signage (e.g., stop sign or yield sign), traffic lights (e.g., stop light), or other traffic signals or control devices/markings (e.g., cross walks)); and/or any other map data that provides information that assists the computing system in comprehending and perceiving its surrounding environment and its relationship thereto." – see at least Liu: paragraph 0023 lines 4-16) (The examiner notes that the map data as taught by Liu corresponds to the claimed geographic data set for a first geographic area).

Regarding claim 14, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
wherein the first series of time rewards are calculated using lane information for a second geographic area that is smaller than the first geographic area ("A selected maneuver can be determined from the set of candidate maneuvers through a portion of the multiplexed space that does not include the constraint areas." – see at least Liu: paragraph 0041 lines 16-18) (The examiner notes that the multiplexed space that does not include the constraint areas as taught by Liu corresponds to the claimed second geographic area smaller than the first geographic area. The "constraint area" as taught by Liu indicates where the autonomous vehicle cannot be, and thus by not including the constraint area, the result is a geographic area representing where the vehicle can be, which is smaller than the geographic area corresponding to the entirety of available map data).

Regarding claim 16, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
wherein the first series of time rewards are calculated without scene information from a local world model representative of objects detected by the one or more sensors on the autonomous machine ("In some implementations, the perception system 103 can determine state data for each object over a number of iterations. In particular, the perception system 103 can update the state data for each object at each iteration. Thus, the perception system 103 can detect and track objects (e.g., vehicles) that are proximate to the autonomous vehicle 10 over time." – see at least Liu: paragraph 0065) (The examiner notes that updating the state data for each object at each iteration as the objects are detected and tracked by the perception system implies that the trajectory planning was initially calculated without this state data, wherein the state data correspond to the claimed scene information).

Regarding claim 17, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
A processor ("Another example aspect of the present disclosure is directed to an autonomous vehicle that includes one or more processors and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations" – see at least Liu: paragraph 0007 lines 1-6)
comprising: one or more processing units to generate a plurality of possible trajectories for an autonomous machine action ("The method includes determining, by a computing system comprising one or more computing devices, a plurality of speed profiles for a corresponding plurality of candidate maneuvers for implementation by an autonomous vehicle." – see at least Liu: paragraph 0006 lines 2-6) (The examiner notes that the plurality of candidate maneuvers as taught by Liu corresponds to the claimed plurality of possible trajectories),
the plurality of possible trajectories having a plurality of longitudinal conditions and a plurality of lateral conditions ("In some implementations, the optimization planner can include an iterative linear quadratic regulator configured to optimize the initial trajectory relative to multiple space dimensions (e.g., a lateral dimension associated with steering of the AV as well as a longitudinal dimension associated with braking/acceleration of the AV) for a given period of time." – see at least Liu: paragraph 0046 lines 6-12),
evaluate trajectories in the plurality of possible trajectories using a scene prediction to generate an optimization measure for the trajectories ("Stated differently, given information about the current locations of proximate objects and/or predicted future locations of proximate objects, the motion planning system 105 can determine a motion plan for the autonomous vehicle 10 that best navigates the autonomous vehicle 10 relative to the objects at their current and/or future locations." – see at least Liu: paragraph 0067 lines 5-11),
select an individual trajectory from the plurality of possible trajectories using the optimization measure ("The optimized trajectory is determined by an iterative solver configured to identify a motion plan that optimizes a total cost associated with the motion plan." – see at least Liu: paragraph 0006 lines 19-22),
and implement the individual trajectory for an autonomous machine ("The method includes controlling, by the computing system, motion of the autonomous vehicle based at least in part on the optimized trajectory." – see at least Liu: paragraph 0006 lines 22-25),
wherein the plurality of longitudinal conditions are based at least on the scene prediction, and wherein the plurality of lateral conditions are based at least on a nominal rail corresponding to a direction of travel of the autonomous machine ("In some implementations, the optimization planner can include an iterative linear quadratic regulator configured to optimize the initial trajectory relative to multiple space dimensions (e.g., a lateral dimension associated with steering of the AV as well as a longitudinal dimension associated with braking/acceleration of the AV) for a given period of time." – see at least Liu: paragraph 0046 lines 6-12) (The examiner notes that paragraph 0049 of the instant application recites "As with the previously discussed components, the action generator 142 may select or score multiple actions. In some embodiments, the actions may be expressed as a nominal rail and/or each action may be associated with multiple nominal rails." In light of the specification, the Examiner is interpreting the claimed nominal lateral rail such that it refers to an expression or representation of a vehicle action, as opposed to a physical rail such as on that a train would travel along. Therefore, the trajectories as taught by Liu correspond to the claimed nominal lateral rail).

Regarding claim 19, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
wherein the one or more processing units are further to: select, using the optimization measure, a trajectory for a starting parameter set used to generate additional trajectories for evaluation; and evaluate the additional trajectories using the scene prediction to generate the optimization measure for the additional trajectories ("The method includes determining, by the computing system, an optimized trajectory based at least in part on the initial trajectory. " – see at least Liu: paragraph 0006 lines 17-19) (The examiner notes that the initial trajectory which the optimized trajectory is based on as taught by Liu corresponds to the claimed trajectory for a starting parameter set used to generate additional trajectories for evaluation);

Regarding claim 20, Liu teaches all of the elements of the current invention as stated above. Liu further teaches:
wherein the additional trajectories include a new plurality of longitudinal conditions and lateral condition combinations not found in the plurality of possible trajectories ("In some implementations, the optimization planner can include an iterative linear quadratic regulator configured to optimize the initial trajectory relative to multiple space dimensions (e.g., a lateral dimension associated with steering of the AV as well as a longitudinal dimension associated with braking/acceleration of the AV) for a given period of time." – see at least Liu: paragraph 0046 lines 6-12) (The examiner notes that it is implicit that in each additional trajectory other than the initial trajectory as taught Liu, the longitudinal conditions and lateral conditions will be different due to the motion plan being different (e.g. requiring a different sequence of lateral and longitudinal inputs)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Dean et al. (US 2019/0146509), hereinafter referred to as Dean. Liu and Dean are considered analogous to the claimed invention because they are in the same field of generating trajectories for an autonomous vehicle.

Regarding claim 15, Liu teaches all of the elements of the current invention as stated above. Liu does not explicitly disclose, but Dean teaches:
wherein the first series of time rewards correspond to an annotated lane graph comprising a second series of sequential time rewards for potential future locations of the autonomous machine ("In some aspects, the vehicle control system 220 includes a path cost calculation system 260, which can annotate the map data from the data store 240 with a focused set of cost layers so that the route planning system 270 can use the annotated maps for efficient vehicle routing." – see at least Dean: paragraph 0044 lines 1-5) (The examiner notes that the annotated map data including path cost calculations as taught by Dean corresponds to the claimed annotated lane graph comprising a second series of time rewards. A path cost is considered analogous to a time reward, because a cost is equivalent to a reward with a negative value).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with these above aforementioned teachings from Dean to include an annotated lane graph comprising a second series of sequential time rewards for potential future locations of the autonomous machine. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Liu’s method of generating an optimized trajectory for an autonomous vehicle with Dean’s annotated map data in order to create navigation maps annotated with cost data (“Among other benefits, the examples described herein achieve a technical effect of safely expanding autonomous vehicle operations through dynamic risk analysis of driving log data and the creation of navigation maps annotated with risk factor cost data.” – see at least Dean: paragraph 0019 lines 1-5). Doing so would allow the navigation system of the autonomous vehicle to reference the annotated map to calculate for efficiently (“Accordingly, a navigation cost route system can annotate localization maps used for AV navigation with the computed cost layers so that AVs in the geographic region can navigate more efficiently.” – see at least Dean: paragraph 0011 lines 16-20).

Regarding claim 18, Liu in view of Dean teaches all of the elements of the current invention as stated above. Further, Liu teaches:
comprising a first series of time rewards for potential future locations of the autonomous machine on a first lane of the direction of travel of the autonomous machine ("The score generated for each candidate maneuver can include one or more scoring factors, including but not limited to costs, discounts and/or rewards associated with aspects of a candidate maneuver for use in evaluation of a cost function or other scoring equation." – see at least Liu: paragraph 0085 lines 10-15),

Liu does not explicitly disclose, but Dean teaches:
wherein the one or more processing units are further to generate an annotated lane graph ("In some aspects, the vehicle control system 220 includes a path cost calculation system 260, which can annotate the map data from the data store 240 with a focused set of cost layers so that the route planning system 270 can use the annotated maps for efficient vehicle routing." – see at least Dean: paragraph 0044 lines 1-5) (The examiner notes that the annotated maps as taught by Dean correspond to the claimed lane graph)
wherein an individual time reward is representative of a travel time to a route destination ("In some implementations, the set of cost layers relate to travel time" – see at least Dean: paragraph 0044 lines 5-6) (The examiner notes that a cost related to travel time as taught by Dean corresponds to the claimed time reward, as a cost is equivalent to a reward with a negative value).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with these above aforementioned teachings from Dean to generate an annotated lane graph and wherein an individual time reward is representative of a travel time to a route destination. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Liu’s method of generating an optimized trajectory for an autonomous vehicle with Dean’s annotated map data in order to create navigation maps annotated with cost data (“Among other benefits, the examples described herein achieve a technical effect of safely expanding autonomous vehicle operations through dynamic risk analysis of driving log data and the creation of navigation maps annotated with risk factor cost data.” – see at least Dean: paragraph 0019 lines 1-5). Doing so would allow the navigation system of the autonomous vehicle to reference the annotated map to calculate for efficiently (“Accordingly, a navigation cost route system can annotate localization maps used for AV navigation with the computed cost layers so that AVs in the geographic region can navigate more efficiently.” – see at least Dean: paragraph 0011 lines 16-20). Regarding relating travel time to cost, this would provide the benefit of allowing the planner to select a route which results in a lower travel time (“the local route planner 274 can select an alternate path segment based on which alternate path segment has lower travel time or risk factor costs” – see at least Dean: paragraph 0051 lines 14-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/TUAN C TO/Primary Examiner, Art Unit 3667